DETAILED ACTION

Allowable Subject Matter
Claims 1-22 allowed.
	The following was found to be the closest pertinent prior art:
Kajita et al. US 2008/0304737 teaches an image processing apparatus (title).  Kajita Figure 9 teaches a controller which transmits image data to a head mounted display (HMD) via interfaces 112 and 106.  Kajita teaches in [0122] pixel group generation unit 119 generates a data packet for each line, as described in the first embodiment. The unit 119 sends the generated data packet for each line to the boundary information addition unit 1018.  Kajita paragraph [0123] teaches upon reception of the data packet for a line of interest from the pixel group generation unit 119, the boundary information addition unit 1018 sends the data packet together with the attribute region information for each pixel of the line of interest to an I/F 112.  This is equivalent to sending a data packet with region information and information regarding lines of the detected region.  Kajiata Figure 10 teaches that this information may be in the header 1104.  Kajita is silent on sending a first packet and a second packet as well as the particular structure of the header as claimed, e.g. extension region, error codes and information indicating the inclusion of region data.
Kalva et al. paragraph [0019] teaches content-aware metadata may refer to information that describes or identifies a video content feature, including, but not limited to: a region of interest (ROI) within the video content (e.g., a particular portion or encoding aspect of a video display region, one or more video frames, etc.), an object within the content (e.g., shape, color region, etc.).  
Dufaux et al. US 2008/0067626 teaches the region of interest is located, it is scrambled, for example, by way of a known video encoding scheme; such as MPEG-4 and Motion JPEG-2000. In accordance with an important aspect of the invention, the regions of interest are scrambled in the transform-domain during coding.
Singh et al. US 10,735,282 teaches in column 8 lines 10-15 detection module 104 may add an error code to a field within a header of packet 120. For example, detection module 104 may maintain a list of error codes that correspond to and/or indicate various characteristics of packets that are flagged to be dropped. 
The following is an examiner’s statement of reasons for allowance:
As indicated from the art above the state of the art at the time of the invention involved the general understanding of including ROI data/metadata including line information as part of a header in a packet.  It is also known to have included using error codes in headers as well.  However, the specific implementation as claimed by the Applicant regarding multiple packet transmissions and using a particular header structure is not known either alone or in combination from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422